Filed 4/3/15 Sanchez v. Sanchez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



ALBERT SANCHEZ, SR., et al.,                                         D063615

         Plaintiffs and Appellants,

         v.                                                          (Super. Ct. No. 37-2010-00102792-
                                                                     CU-BT-CTL, consolidated with
ALBERT SANCHEZ, JR., et al.,                                         37-2010-00103323-CU-FR-CTL)

         Defendants and Respondents.


         APPEAL from judgments of the Superior Court of San Diego County, Lorna A.

Alksne, Judge. Dismissed in part, affirmed in part.



         Mirch Law Firm, Kevin J. Mirch, Marie C. Mirch and Erin E. Hanson for

Plaintiffs and Appellants.

         Teeple Hall and Grant G. Teeple for Defendants and Respondents.

         Plaintiffs Albert Sanchez, Sr. (Sanchez, Sr.) and Advanced Medicine and Research

Center, Inc. (AMARC) appeal from judgments in two consolidated cases in favor of

defendants Albert Sanchez, Jr. (Sanchez, Jr.); Linda Schrader; Ed Sanchez; AMARC
Enterprises, Inc.; Scaffold Solutions, Inc. (together, Defendants); and Tina Gomez

(Gomez).1 Sanchez, Sr., and AMARC (together, Plaintiffs) contend the trial court erred

in denying their motion for a new trial and in dismissing one of the causes of action with,

as opposed to without, prejudice. We will dismiss AMARC's appeal and otherwise

affirm the judgments.

                                             I.

                           AMARC'S APPEAL IS DISMISSED

       Immediately preceding and at oral argument, both counsel made representations to

the court concerning the suspension of AMARC's corporate powers, rights and privileges

in 2001; AMARC's potential lack of standing; and AMARC's current attempt to revive its

corporate status. (See Rev. & Tax. Code, § 23301 et seq.) Following oral argument, we

issued an order to show cause why AMARC's appeal should not be dismissed. (Bourhis

v. Lord (2013) 56 Cal. 4th 320, 324 [" 'a corporation may not . . . appeal from an adverse

judgment in an action while its corporate rights are suspended for failure to pay taxes' "].)

AMARC failed to respond. Accordingly, AMARC's appeal is hereby dismissed.

                                             II.

                        SANCHEZ, SR.'S BURDENS ON APPEAL

       A fundamental rule of appellate review is that an appealed judgment is presumed

correct. (Denham v. Superior Court (1970) 2 Cal. 3d 557, 564 (Denham).) " 'All



1       There are additional defendants and at least one additional judgment that are not
part of the present appeal.

                                              2
intendments and presumptions are indulged to support it on matters as to which the

record is silent, and error must be affirmatively shown.' " (Ibid.; see In re Marriage of

Arceneaux (1990) 51 Cal. 3d 1130, 1133 [because judgment presumed correct, "all

intendments and presumptions are indulged in favor of its correctness"].)

       To overcome this presumption, "a party challenging a judgment has the burden of

showing reversible error by an adequate record." (Ballard v. Uribe (1986) 41 Cal. 3d 564,

574 (Ballard); see Ketchum v. Moses (2001) 24 Cal. 4th 1122, 1140-1141.) Where the

appellant fails to provide an adequate record of the challenged proceedings, we must

presume that the appealed judgment or order is correct and, on that basis, affirm.

(Maria P. v. Riles (1987) 43 Cal. 3d 1281, 1295-1296; see Gee v. American Realty &

Construction, Inc. (2002) 99 Cal. App. 4th 1412, 1416 [" 'if the record is inadequate for

meaningful review, the appellant defaults and the decision of the trial court should be

affirmed' "]; Hernandez v. California Hospital Medical Center (2000) 78 Cal. App. 4th
498, 502 (Hernandez) ["Failure to provide an adequate record on an issue requires that

the issue be resolved against [appellant]."].)

       The record on appeal in this case consists of a six-volume, 1,479-page clerk's

transcript; a two-volume, 512-page augmented clerk's transcript; and a one-volume,

26-page further augmentation of the clerk's transcript, which Sanchez, Sr., refers to as the

"appendix." The vast majority of the more than 2,000 pages of Sanchez, Sr.'s record have

to do with pretrial proceedings (motions and amended complaints) that are irrelevant to

the trial and posttrial issues on appeal (grant of a directed verdict, denial of a motion for

new trial).

                                                 3
       Sanchez, Sr., has not provided a reporter's transcript. Nor has he made

arrangements for us to receive more than three of what he describes as the "[o]ver 350

trial exhibits." (Cal. Rules of Court, rule 8.224.)2

       In the briefing, an appellant must provide citations to the record for purposes of

directing the court to the pertinent evidence or other matters that demonstrate reversible

error. (Rule 8.204(a)(1)(C); City of Lincoln v. Barringer (2002) 102 Cal. App. 4th 1211,

1239 (City of Lincoln).) We are not responsible to search the appellate record for facts to

support the contentions on appeal. (Del Real v. City of Riverside (2002) 95 Cal. App. 4th
761, 768 (Del Real); Annod Corp. v. Hamilton & Samuels (2002) 100 Cal. App. 4th 1286,

1301 (Annod Corp.) ["We are not required to do an unassisted review of the

record . . . ."].) An appellant that fails to cite accurately to the record forfeits the issue or

argument on appeal that is presented without the record reference. (City of Lincoln, at

p. 1239; Del Real, at p. 768; Annod Corp., at p. 1301.)

       Likewise, an appellate brief must "support each point by argument and, if possible,

by citation of authority." (Rule 8.204(a)(1)(B).) Where a party fails to cite authority or

present argument, the party forfeits the issue on appeal. (Estate of Cairns (2010) 188
Cal. App. 4th 937, 949 (Cairns).)




2     All further rule references are to the California Rules of Court unless indicated
otherwise.

                                                4
       Due to the limited record and briefing deficiencies,3 our ability to provide detailed

background or to reach the merits of some of Sanchez, Sr.'s arguments is restricted

accordingly.

                                              III.

                     BACKGROUND FACTS AND PROCEDURE4

       Sanchez, Sr., tells us that he is the father of his adult children Sanchez, Jr.,

Ed Sanchez and Linda Schrader, and Defendants do not dispute this statement in their

brief. Sanchez, Sr., contends that these three siblings took advantage of him, purportedly

causing Plaintiffs considerable financial loss. These allegations are contained in separate

complaints originally filed as separate actions. By the time of trial, Plaintiffs appear to

have asserted 27 causes of action in 344 numbered paragraphs in one case and five causes

of action in 124 numbered paragraphs in the second case. The cases appear to have been

consolidated, but Sanchez, Sr., does not advise how or when this happened; and the most

recently filed complaint in the record contains the caption of the consolidated actions, yet

indicates there are still separate complaints in each of the two consolidated actions.

       Following a series of partially successful demurrers, motions to strike, motions for

summary adjudication and motions for summary judgment, the consolidated cases went

3     Instead of striking Sanchez, Sr.'s briefs, we have chosen to disregard defects and
consider only those portions that are properly prepared. (Rule 8.204(e)(2)(C).)

4      Because Sanchez, Sr., has not provided a reporter's trial transcript from which we
could have better understood the facts and evidence, we will rely in part on unchallenged
noncontroversial statements in Sanchez, Sr.'s opening brief and in part on the allegations
in the most recently filed complaints in the record — not necessarily to evidence.

                                               5
to trial on the remaining causes of action. Without supporting authority, Sanchez, Sr.,

tells us "[t]he case was tried before a jury from August 28, 2013 to October 1, 2012."5

At trial, following partially successful motions for nonsuit and a directed verdict —

including, as relevant to this appeal, the motion for directed verdict brought by

Sanchez, Jr., and Ed Sanchez as to the cause of action for "conversion of cash proceeds

from 97 lots in Colorado" (capitalization omitted) — the jury found in favor of

Defendants and against Plaintiffs in 33 separate special verdict forms. With no record

reference, Defendants tell us repeatedly the jury verdicts were unanimous, and

Sanchez, Sr., does not contend otherwise in his reply brief.

       Plaintiffs filed a notice of intention to move for a new trial. In support, Plaintiffs

filed a combined motion and memorandum of points and authorities and the declarations

of Lorraine Pacheco, an alternate juror who did not participate in the deliberations, and

Kevin Mirch, one of Plaintiffs' attorneys. Plaintiffs (1) described a number of separate

instances of alleged juror misconduct; (2) argued that because the evidence

overwhelmingly supported Plaintiffs' case, the defense verdicts were not supported by the

evidence; and (3) suggested that the court's handling of trial exhibits and the jury's

consideration of the burdens of proof were irregular. Defendants filed written opposition;

four declarations, including one from presiding juror J. Richard Knaggs; and evidentiary



5     We assume Sanchez, Sr., meant "2012" as the year for the August commencement
date. We suspect the "October 1" date is also incorrect, since the court's minutes and
many of the special verdict forms indicate the jury returned its verdict on October 2.
Defendants advise, also without supporting authority, that the trial lasted five weeks.

                                              6
objections to the declarations of Pacheco and Mirch. Plaintiffs filed a reply and

evidentiary objections to the Knaggs declaration. When we discuss the various

arguments, post, we will add additional facts as necessary.

       Following hearing, the court ruled on the parties' evidentiary objections and denied

the motion for a new trial.

       The court entered judgments in favor of Defendants and Gomez on January 9,

2013, and another judgment in favor of other defendants on January 15, 2013. The

prevailing parties gave notice of entry of the January 9 judgments, and Sanchez, Sr.,

timely appealed from the January 9 judgments.6 The January 15, 2013 judgment is not

part of this appeal.

                                             IV.

                                       DISCUSSION

       As part of the motion for a new trial, Plaintiffs gave notice of three alleged

grounds for relief: (1) multiple instances of juror misconduct, (2) insufficiency of the

evidence and (3) irregularity of the proceedings. Sanchez, Sr., renews these arguments in

this appeal. In addition, Sanchez, Sr., argues that the dismissal of his claim for

"conversion of cash proceeds from 97 lots in Colorado" should have been without


6       The notice of appeal identifies both judgments entered on "1/9/13" — one in favor
of Defendants, and one in favor of Gomez. The court ruled in favor of Gomez during
pretrial motion proceedings — i.e., Plaintiffs' claims against Gomez did not go the jury.
Because Sanchez, Sr., does not assert any arguments related to the pretrial proceedings
generally or to Gomez specifically, Sanchez, Sr., has forfeited any appellate review of the
judgment in favor of Gomez. (See Kelly v. CB&I Constructors, Inc. (2009) 179
Cal. App. 4th 442, 452.)

                                              7
prejudice following a directed verdict. Sanchez, Sr., has failed to meet his burden of

establishing reversible error.

A.     Sanchez, Sr., Has Not Established Reversible Error in the Denial of the Motion for
       New Trial

       After entry of the jury's verdicts and before entry of judgment, Plaintiffs filed a

motion for a new trial under Code of Civil Procedure section 657. Plaintiffs sought relief

pursuant to section 657, subdivisions 1, 2 and 6, which provide as follows:

       "The verdict may be vacated and any other decision may be modified or
       vacated, in whole or in part, and a new or further trial granted on all or part
       of the issues, on the application of the party aggrieved, for any of the
       following causes, materially affecting the substantial rights of such party:

       "1. Irregularity in the proceedings of the court, jury or adverse party, or
       any order of the court or abuse of discretion by which either party was
       prevented from having a fair trial.

       "2. Misconduct of the jury . . . . [¶] . . . [¶]

       "6. Insufficiency of the evidence to justify the verdict or other decision, or
       the verdict or other decision is against law." (Ibid.)

       Subject to nuances discussed post, "a trial judge is accorded a wide discretion in

ruling on a motion for new trial and . . . the exercise of this discretion is given great

deference on appeal." (City of Los Angeles v. Decker (1977) 18 Cal. 3d 860, 871-872.)

An abuse of discretion occurs if, in light of the applicable law and considering all of the

relevant circumstances, the court's decision exceeds the bounds of reason and results in a

miscarriage of justice. (Shamblin v. Brattain (1988) 44 Cal. 3d 474, 478-479 [relief from

default]; Denham, supra, 2 Cal.3d at p. 566 [failure to timely bring case to trial].)




                                               8
       1.     The Purported Juror Misconduct Does Not Require Reversal

       Sanchez, Sr., describes a number of instances of what he contends amount to juror

misconduct entitling him to a new trial. (Code Civ. Proc., § 657, subd. 2.)

       Where, as here, the alleged juror misconduct is not discovered until after a verdict

has been rendered, the sole remedy available in the trial court is a motion for new trial.

In ruling on a motion for a new trial based upon juror misconduct, the court must

undertake a three-step inquiry to determine: (1) whether the evidence of misconduct is

admissible; (2) whether the admissible facts establish misconduct; and (3) whether the

misconduct is prejudicial.7 (Barboni v. Tuomi (2012) 210 Cal. App. 4th 340, 345

(Barboni).) On appeal, we review each of these determinations as appropriate.

       In determining whether the evidence in support of the motion is admissible, we are

guided by Evidence Code section 1150, subdivision (a), which provides:

       "Upon an inquiry as to the validity of a verdict, any otherwise admissible
       evidence may be received as to statements made, or conduct, conditions, or
       events occurring, either within or without the jury room, of such a character
       as is likely to have influenced the verdict improperly. No evidence is
       admissible to show the effect of such statement, conduct, condition, or


7       Sanchez, Sr., also argues the court erred by not conducting an evidentiary hearing
at which the jurors were questioned. Sanchez, Sr., has forfeited this argument. First, he
failed to raise it in the trial court. (Premier Medical Management Systems, Inc. v.
California Ins. Guarantee Assn. (2008) 163 Cal. App. 4th 550, 564 ["Failure to raise
specific challenges in the trial court forfeits the claim on appeal."].) Second, although
trial courts have discretion whether to hold an evidentiary hearing when juror misconduct
is alleged (People v. Dykes (2009) 46 Cal. 4th 731, 810-811), Sanchez, Sr., has not
attempted to establish either the trial court's abuse of discretion or how he was prejudiced
by the lack of an evidentiary hearing. (Rule 8.204(a)(1)(B); Cairns, supra, 188
Cal.App.4th at p. 949 [party forfeits argument by failing to cite authority or present
argument].)

                                              9
       event upon a juror either in influencing him to assent to or dissent from the
       verdict or concerning the mental processes by which it was determined."

Like most rulings on the admissibility of evidence, we review the trial court's evidentiary

rulings on the declaration testimony for an abuse of discretion. (Barboni, supra, 210

Cal.App.4th at p. 345.) In determining whether the admissible facts establish juror

misconduct, we review the trial court's findings regarding misconduct (including

credibility determinations) for substantial evidence. (Ibid.) Finally, a showing of

misconduct creates a presumption of prejudice, which may be rebutted by an evidentiary

showing that prejudice does not exist based on a consideration of such factors as " ' "the

strength of the evidence that misconduct occurred, the nature and seriousness of the

misconduct, and the probability that actual prejudice may have ensued." ' " (Whitlock v.

Foster Wheeler, LLC (2008) 160 Cal. App. 4th 149, 162.) In determining whether the

juror misconduct was prejudicial following the denial of a motion for new trial, "an

appellate court has the obligation to review 'the entire record, including the evidence, so

as to make an independent determination whether the error was prejudicial.' " (Hasson v.

Ford Motor Co. (1982) 32 Cal. 3d 388, 417, fn. 10; see Cal. Const., art. VI, § 13; Code

Civ. Proc., § 475; People v. Nesler (1997) 16 Cal. 4th 561, 582 (lead opn. of George, C.J.)

[whether prejudice arose from juror misconduct "is a mixed question of law and fact

subject to an appellate court's independent determination," although we "accept the trial

court's credibility determinations and findings on questions of historical fact if supported

by substantial evidence"]; Barboni, at p. 345.)




                                             10
       In this latter regard — i.e., actual prejudice — the parties dispute whether

Sanchez, Sr., must establish prejudice or whether Defendants have to rebut the

presumption of prejudice. Because we have determined that Sanchez, Sr., has not met his

burden of establishing juror misconduct (the second inquiry), we have no occasion to

reach the prejudice issue (the third inquiry) in this appeal.

       Sanchez, Sr., submitted the declaration of Pacheco, the fourth alternate juror who

did not participate during deliberations, and Mirch, Plaintiffs' lead trial counsel.

Defendants submitted declarations from Knaggs, the presiding juror; Sanchez, Jr., one of

the Defendants and a witness to events described in Pacheco's declaration; Rebecca

Taylor, a witness to events described in Pacheco's declaration; and Zachariah R. Tomlin,

one of Defendants' attorneys who attended trial. The court sustained Defendants'

evidentiary objection Nos. 1 to 26 to the Pacheco declaration and objection Nos. 27 to 29

to the Mirch declaration, which left Sanchez, Sr., with little substantive evidence in

support of the motion. The court overruled Sanchez, Sr.'s evidentiary objections to the

Knaggs declaration, because Sanchez, Sr., had presented "multiple objections" to "entire

paragraphs," leaving the court unable to determine which objections applied to which

specific statements.8




8       In his reply brief, Sanchez, Sr., accuses the trial court of having "exhibited
extreme bias when it sustained all but one of [Defendants'] objections to the declarations
of Ms. Pacheco and Mr. Mirch, and overruled the same objections that [Plaintiffs] made
to the declaration of Richard Knaggs." We take a claim of judicial bias seriously. Given
that Sanchez, Sr., states nothing further about bias and given that the two sets of
objections are not "the same" — in particular, only Plaintiffs presented multiple
                                              11
       We have considered each alleged incident of juror misconduct under the three-step

inquiry described ante. Significantly, for purposes of this opinion, we have assumed that

all of Pacheco's testimony was admissible;9 thus, the substantive analyses begin with the

second inquiry — namely, whether the admissible facts establish misconduct. We have

tried to group together the alleged incidents based on the headings and presentation in

Sanchez, Sr.'s opening brief.

              a.     Concealing Bias During Voir Dire

       Sanchez, Sr., contends Juror No. 2 (M.H.) failed to disclose the following during

voir dire: (1) "an irrefutable bias toward the Plaintiff's [sic] attorney," Mirch;10 (2) he

would not use his prior legal knowledge in reaching a verdict; and (3) someone in his

family had experienced something similar to what Plaintiffs experienced. In support of

these contentions, Pacheco testified: (1) during the trial, Pacheco saw M.H. squirm when

Mirch questioned witnesses, and at one point Pacheco saw M.H. write in his personal

notebook, " 'Mirch is scum' "; (2) in a telephone conversation during deliberations, Juror

No. 8 told Pacheco that M.H. told the jurors that he had a law background, yet during

voir dire Pacheco recalled the court instructing the jurors not to use their backgrounds

objections to multiple statements — we will assume Sanchez, Sr.'s advocacy has merely
expanded into unnecessary rhetoric and hyperbole.

9      Our assumption is solely for the purposes of this written decision. We neither
decide nor express an opinion as to the merits of the trial court's rulings sustaining
Defendants' objections to Pacheco's testimony. We will not repeat this statement each
time we consider Pacheco's testimony.

10     We assume Sanchez, Sr., means that M.H. had a bias against Plaintiffs' counsel.

                                              12
while deliberating;11 and (3) after the jury had decided the case but before the verdicts

were read, Juror No. 8 told Pacheco that during deliberations an unidentified juror (whom

Pacheco believed was M.H.) told the other jurors "that his parents or someone he knew

had a similar experience as in this case."

       The first alleged incident has nothing to do with nondisclosures during voir dire,

since Pacheco's testimony refers to a purported opinion M.H. reached during the trial.

Sanchez, Sr., also packages his bias argument as M.H.'s failure to follow jury

instructions, since the court allegedly instructed the jurors to base their verdict "only on

admitted evidence" and not "on bias against any party." However, we must resolve this

issue against Sanchez, Sr., due to his failure to have provided a sufficient record on

appeal — i.e., by not including the jury instructions. (Ballard, supra, 41 Cal.3d at p. 574;

Hernandez, supra, 78 Cal.App.4th at p. 502.) For example, although Sanchez, Sr., cites

to CACI No. 113, which is entitled "Bias," we have no way of knowing whether it was

given and, if so, how it was modified, since the CACI form contains choices.12 Finally,




11     Pacheco also testified that, after the jury had decided the case but before the
verdicts were read, Juror No. 8 again mentioned that another juror knew a lot about the
law; however, Juror No. 8 did not identify the other juror.

12     In any event, CACI No. 113 only refers to bias "in favor of or against any party or
witness because of his or her disability, gender, race, religion, ethnicity, sexual
orientation, age, national origin, [or] socioeconomic status"; yet the statement " 'Mirch is
scum' " does not reflect bias against "any party or witness," and is not based on
"disability, gender, race, religion, ethnicity, sexual orientation, age, national origin, [or]
socioeconomic status." (Ibid.)

                                              13
even crediting Pacheco's understanding of what M.H. had written in his personal notes,13

there is no bias. We know that where "negative attitudes [are] based solely on the

evidence in the case," they are not considered "the product of bias" for purposes of juror

misconduct. (Enyart v. City of Los Angeles (1999) 76 Cal. App. 4th 499, 511.) The result

is no different where the purported negative attitude is based on an attorney's demeanor

and behavior during the presentation of evidence in the case.

       Neither of the remaining two alleged incidents establishes misconduct, again

because we do not know what was asked of M.H. or what he said during voir dire.

"[W]here, as here, it is claimed a juror made false answers [or concealed information] on

voir dire examination, the question can be resolved only by an examination of the

stenographic report of the voir dire proceedings." (Dunford v. General Water Heater

Corp. (1957) 150 Cal. App. 2d 260, 264.) We agree with the courts that have rejected

juror misconduct claims predicated on concealed bias where an appellant fails to provide

a transcript of the voir dire proceedings. (Ballard, supra, 41 Cal.3d at p. 574; Herrera v.

Hernandez (2008) 164 Cal. App. 4th 1386, 1390.)




13      Pacheco also testified that she observed M.H. write in his personal notes " 'Where
is the promissory note?' " In the same section of his brief (although not having to do with
bias), Sanchez, Sr., contends that M.H. failed to follow "instructions which stated an oral
loan or contract was proper." Again, without a transcript of the instructions, we must
resolve this issue against Sanchez, Sr. (Ballard, supra, 41 Cal.3d at p. 574; Hernandez,
supra, 78 Cal.App.4th at p. 502.) In any event, Sanchez, Sr.'s conclusion (that M.H. did
not follow instructions) does not follow from the predicate (that M.H. wrote a note to
himself during the trial, presumably before instructions, questioning the existence of a
promissory note).

                                            14
              b.      Unauthorized Communications

                      i.     September 29, 2012 — Telephone Call and

                             October 2, 2012 — Lunch

       Pacheco testified that Juror No. 8 told Pacheco as follows in a September 29, 2012

telephone conversation over a weekend during the jury's deliberations: (1) when the jury

first retired, the jurors were "close to half and half" in favor of the respective sides;

(2) the jury then reached verdicts in "about a third" of the claims; (3) M.H. told the other

jurors "that [he] had a law background"; (4) a female juror ("maybe [J]uror [No.] 6") said

"she knew how to read documents"; (5) how "amaz[ed]" she was that "different jurors

didn't believe certain witnesses"; and (6) she changed her mind about one witness she

originally thought was credible.

       Pacheco also testified that, on October 2, 2012 (after the jury had reached its

verdicts, but before they were read), she had lunch with two jurors, including Juror No. 2,

during which: (1) Juror No. 2 told Pacheco "there was a juror who knew a lot about the

law" (but did not identify the juror); and (2) the other juror said she "felt torn" over the

verdicts.

       Arguing that such communications are misconduct as a matter of law,

Sanchez, Sr., contends that Juror No. 8's communications "w[ere] in violation of the

court's strict admonitions, including those in CACI [No. ]100 and CACI [No. ]5000."14

However, because Sanchez, Sr., has not provided a record on appeal that contains the

14    CACI No. 100 is entitled and deals with "Preliminary Admonitions," and CACI
No. 5000 is entitled and deals with "Duties of the Judge and Jury."

                                              15
instructions actually given to the jury, we must resolve this issue against him. (Ballard,

supra, 41 Cal.3d at p. 574; Hernandez, supra, 78 Cal.App.4th at p. 502.)15

       To the extent Sanchez, Sr., implies that we can assume certain basic instructions or

admonitions were given, we disagree and will not do so. " ' " 'In a civil case, each of the

parties must propose complete and comprehensive instructions . . . ; if the parties do not

do so, the court has no duty to instruct on its own motion.' " ' " (Metcalf v. County of San

Joaquin (2008) 42 Cal. 4th 1121, 1130-1131; see Maureen K. v. Tuschka (2013) 215
Cal. App. 4th 519, 526 ["The trial court has no duty to instruct on its own motion . . . ."].)

Sanchez, Sr.'s failure to have provided a record from which we can determine the court's

admonitions to the jury is fatal to his argument.

                     ii.    October 2, 2012 — Hallway

       Pacheco testified that while all the jurors were waiting in the hallway after lunch

and prior to formally returning the verdicts, there were two instances of what

Sanchez, Sr., characterizes as unauthorized communications: (1) a juror whose name and

number Pacheco did not know told her she "might not have wanted to return if [she]

knew what was," because " 'there wasn't enough evidence; what can you do?' "; and




15       In any event, with regard to certain jurors' alleged knowledge (law) and experience
(reading documents), because "we allow jurors with specialized knowledge to sit on a
jury, . . . we must allow those jurors to use their experience in evaluating and interpreting
that evidence." (People v. Steele (2002) 27 Cal. 4th 1230, 1266 [during deliberations, two
jurors with medical experience told the others that "based on 'what they have learned in
their own experience in the medical field' " certain evidence at trial "was 'inadequate' " to
establish the validity of a brain electrical activity mapping test].)

                                             16
(2) Sanchez, Jr., "walked quickly past" Pacheco, asking her if the other jurors had told her

the verdict.

       With regard to the testimony described at (1), ante, Sanchez, Sr.'s argument is that

Pacheco's testimony established that Juror No. 8's communications "w[ere] in violation of

the court's strict admonitions, including those in CACI [No. ]100 and CACI [No. ]5000."

Again, however, because Sanchez, Sr., has not provided a record on appeal that contains

the instructions actually given to the jury, we must resolve this issue against him.

(Ballard, supra, 41 Cal.3d at p. 574; Hernandez, supra, 78 Cal.App.4th at p. 502.)

       With regard to the testimony described at (2), ante, Sanchez, Jr., denied making

the statement Pacheco attributed to him and testified that he asked her only "if she knew

if they had started yet"; and Taylor confirmed Sanchez, Jr.'s recollection of the events in

her declaration. Thus, crediting Sanchez, Jr.'s version of the events, substantial evidence

supports the related conclusion that no misconduct occurred. (Barboni, supra, 210

Cal.App.4th at p. 345 [in determining whether the admissible facts establish juror

misconduct, we review the trial court's findings regarding misconduct (including

credibility determinations) for substantial evidence].)16 To the extent Sanchez, Sr.,



16     Defendants objected to the admission of Pacheco's testimony based on relevance,
lack of foundation and personal knowledge, and juror's mental process. The court
sustained the objection in its entirety, yet on appeal Sanchez, Sr., argues error only as to
the second two objections. By not challenging the court's ruling based on relevance,
Sanchez, Sr., has forfeited his argument as to the admissibility of the statement.
(Rule 8.204(a)(1)(B); Cairns, supra, 188 Cal.App.4th at p. 949.) In any event, the court
did not abuse its discretion in rejecting this evidence. Sanchez, Jr.'s quick walk past
Pacheco and alleged question to Pacheco whether anyone had told her the verdict are
irrelevant to juror misconduct and to any other issue in the motion for new trial.
                                             17
argues that, as a defendant, Sanchez, Jr., should not have initiated any contact with

Pacheco, Sanchez, Sr., has forfeited this argument by not providing any authority in

support. (Rule 8.204(a)(1)(B); Cairns, supra, 188 Cal.App.4th at p. 949.) In any event,

Sanchez, Jr., and his companion were too late to court to hear the verdicts, and none of

the other jurors were in the hallway. Asking Pacheco whether she knew if court was in

session — knowing that the jury had reached it verdicts, but not seeing any of the jurors

— is hardly a basis for granting a new trial.

                      iii.    October 2, 2012 — Courtroom

       Pacheco testified that in the afternoon of the day on which the jury reached its

verdicts, after the jury was seated and either "before the beginning of the reading of the

verdict[s], or . . . during the first few pages of the 33 pages," on the back of one of one of

the pages "on his blue court document packet," Knaggs wrote and showed Pacheco

" '11-1 or 12-0 for the Def.' " Sanchez, Sr., contends that this communication is evidence

of misconduct.

       Knaggs disagreed with Pacheco's description of the events, testifying instead:

"After the reading of the verdict on [the] first of the 33 actions [sic], . . . I wrote on the

back of my copies that the vote on that particular verdict form had been either 11-1 or

12-0 . . . . I did not indicate or share our findings with Ms. Pacheco until after the

individual action verdict(s) had been read by the Clerk." (Italics added.) Somewhat

consistently, Pacheco testified: "I cannot remember if he [Knaggs] shared that [' "11-1 or

12-0 for the Def" '] with me before the beginning of the reading of the verdict . . . ."



                                                18
       Substantial evidence supports Knaggs's version of the events and, thus, the court's

related conclusion that no juror misconduct occurred.17 (Barboni, supra, 210

Cal.App.4th at p. 345 [in determining whether the admissible facts establish juror

misconduct, we review the trial court's findings regarding misconduct (including

credibility determinations) for substantial evidence].)

                      iv.    After Opening Statement — Hallway

       Pacheco testified that, during a break after Mirch had delivered his opening

statement: (1) "about 4 jurors" were discussing how Mirch had "misspell[ed] . . . the

word 'paid' "; and (2) one of those jurors asked Pacheco what she thought about the

misspelled word, suggesting that as a teacher she would be " 'bother[ed],' " but Pacheco

just "got up and walked away."

       The jurors' comments about Mirch's spelling are not evidence of juror misconduct.

This evidence does not reflect bias against any party or witness and is not based on

disability, gender, race, religion, ethnicity, sexual orientation, age, national origin, or

socioeconomic status. (See pt. IV.A.1.a. & fn. 12, ante.) Although Sanchez, Sr.,

contends that the jurors' purported "dislike for [Plaintiffs'] counsel" "created a bias

against Plaintiff[s]," Sanchez, Sr., presents no evidence of any juror's bias against any


17     Although Sanchez, Sr., states that Pacheco's version of the facts also establishes
"concealment of bias during voir dire," he does nothing further to develop the argument.
Without a reporter's transcript of what was said during voir dire, we must resolve this
issue against Sanchez, Sr. (Ballard, supra, 41 Cal.3d at p. 574; Hernandez, supra, 78
Cal.App.4th at p. 502.) Additionally, without having developed the argument,
Sanchez, Sr., has forfeited appellate review of the issue. (Rule 8.204(a)(1)(B); Cairns,
supra, 188 Cal.App.4th at p. 949.) (See pt. IV.A.1.a., ante.)

                                              19
party.18 Further, Sanchez, Sr., presents no authority for the proposition that the right to

an unbiased jury includes the requirement that jurors like counsel.

       Sanchez, Sr., next argues that the alleged comments violated the "admonition not

to discuss case [sic] until case submitted for deliberation." However, because

Sanchez, Sr., has not provided a record on appeal that contains the admonition(s) actually

given to the jury, we must resolve this issue against him. (Ballard, supra, 41 Cal.3d at

p. 574; Hernandez, supra, 78 Cal.App.4th at p. 502.)

              c.     Conclusion

       Sanchez, Sr., has not met his burden of establishing that the trial court abused its

discretion in denying the motion for new trial based on alleged juror misconduct.

       2.     Without a Reporter's Transcript, Sanchez, Sr., Cannot Establish a Lack of
              Substantial Evidence to Support the Verdicts

       Sanchez, Sr., argues that, based on the "literally thousands of pages of written

evidence and a number of witnesses justifying a verdict in [Plaintiffs'] favor," the jury's

defense verdict is not supported by substantial evidence. (Code Civ. Proc., § 657,

subd. 6.) We review a motion for new trial predicated on the insufficiency of the

evidence to support a verdict for an abuse of discretion, which an appellant must

affirmatively show. (Windeler v. Scheers Jewelers (1970) 8 Cal. App. 3d 844, 852.)

       Initially, "the test is not the presence or absence of a substantial conflict in the

evidence. Rather, it is simply whether there is substantial evidence in favor of the


18     Indeed, we are not convinced that the jurors' comments about counsel's spelling,
even if credited, reflect a dislike of counsel.

                                              20
respondent. If this 'substantial' evidence is present, no matter how slight it may appear in

comparison with the contradictory evidence, the judgment must be upheld." (Howard v.

Owens Corning (1999) 72 Cal. App. 4th 621, 631.) The fact that the record may contain

substantial evidence in support of an appellant's claims is irrelevant to our role on appeal,

which is limited to determination of the sufficiency of the evidence in support of the

judgment actually made. (Ibid.) The testimony of a single witness, including that of a

party, may be sufficient (In re Marriage of Mix (1975) 14 Cal. 3d 604, 614; Evid. Code,

§ 411); whereas even uncontradicted evidence in favor of an appellant does not establish

the fact for which the evidence was submitted (Foreman & Clark Corp. v. Fallon (1971)

3 Cal. 3d 875, 890).

       In any event, however, here we are unable to review the record to determine

whether the trial court abused its discretion, because Sanchez, Sr.'s failure to have

provided a reporter's transcript is fatal to his substantial evidence argument:

       "Where no reporter's transcript has been provided and no error is apparent
       on the face of the existing appellate record, the judgment must be
       conclusively presumed correct as to all evidentiary matters. To put it
       another way, it is presumed that the unreported trial testimony would
       demonstrate the absence of error. [Citation.] The effect of this rule is that
       an appellant who attacks a judgment but supplies no reporter's transcript
       will be precluded from raising an argument as to the sufficiency of the
       evidence." (In re Estate of Fain (1999) 75 Cal. App. 4th 973, 992.)

       Accordingly, Sanchez, Sr., has not met his burden of establishing an abuse of

discretion in denying a new trial based on a lack of substantial evidence to support the

verdict.




                                             21
       3.     The Purported Irregularities in the Proceedings Do Not Require Reversal

       Sanchez, Sr., contends that certain irregularities in the proceedings should have

resulted in a new trial. (Code Civ. Proc., § 657, subd. 1.) Sanchez, Sr., raises three

arguments: (a) during trial, the clerk mishandled the trial exhibits; (b) on appeal, during

preparation of the clerk's transcript, the clerk omitted certain documents, and "a

substantial number of document[s] were missing" from the trial court's files; and (c) at

trial, "the jury deliberated under the wrong standard of proof." We review the court's

order denying the new trial on this ground for an abuse of discretion, mindful that the

trial court " ' "having heard and seen the witnesses, and having knowledge of

circumstances which may not be reproduced in the record — is in a better position than

the appellate court to determine the effect [of the alleged irregularity]." ' " (Grant v. F.P.

Lathrop Construction Co. (1978) 81 Cal. App. 3d 790, 804.)

              a.     During Trial — Mishandling Trial Exhibits

       Sanchez, Sr., relates a number of alleged incidents dealing with trial exhibits.

They include: "many [a]dmitted [e]xhibits were not given to the jury during their

deliberations"; "the jury requested the admitted exhibits and were not provided such";

"there are many exhibits from the stipulated list [of admissible exhibits] that are not

marked as admitted"; "there were 164 exhibits that the parties had stipulated to admit, but

the clerk did not provide them to the jury"; on one afternoon during deliberations, "the

jury deliberated without Plaintiffs' most significant exhibit, exhibit 147"; the "clerk did

not keep an accurate record of the exhibits admitted during trial"; "Plaintiff's [sic]

attorney found many exhibits that were admitted but were not included in the [c]ourt's

                                              22
notes"; and after trial, "[t]he clerk informed counsel that the exhibits had been destroyed."

We find no error.

                      i.      Sanchez, Sr.'s Inadequate Presentation

       Except for issues related to trial exhibit 147 and the parties' joint trial exhibit list

(which we discuss at pts. IV.A.3.a.ii. & iii., post), on at least three procedural grounds

Sanchez, Sr., is not entitled to relief.

       First, in support of their trial court presentation regarding irregularities in the

proceedings, Plaintiffs mentioned only that the jury deliberated without exhibit 147 for

one day and that the clerk's "notes" did not include all of the exhibits that should have

been admitted into evidence based on the parties' joint trial exhibit list. In this regard,

       " ' "a reviewing court will ordinarily not consider claims made for the first
       time on appeal which could have been but were not presented to the trial
       court." Thus, "we ignore arguments, authority, and facts not presented and
       litigated in the trial court. Generally, issues raised for the first time on
       appeal which were not litigated in the trial court are waived." ' " (Bank of
       America, N.A. v. Roberts (2013) 217 Cal. App. 4th 1386, 1398-1399; see In
       re Marriage of Eben-King & King (2000) 80 Cal. App. 4th 92, 117 ["A party
       who fails to raise an issue in the trial court has therefore waived the right to
       do so on appeal."].)

Accordingly, Sanchez, Sr., has forfeited appellate review of the other above-described

examples of purported irregularities related to trial exhibits.

       Second, in his appellate presentation regarding irregularities in the proceedings,

Sanchez, Sr., provided record references only to exhibit 147 and the parties' joint trial

exhibit list. For this reason, Sanchez has forfeited appellate review of the other alleged

incidents related to the trial exhibits. (Rule 8.204(a)(1)(C); City of Lincoln, supra, 102



                                               23
Cal.App.4th at p. 1239; Del Real, supra, 95 Cal.App.4th at p. 768; Annod Corp., supra,

100 Cal.App.4th at p. 1301.)

       Finally, the record on appeal provided by Sanchez, Sr., is inadequate to allow us to

review the alleged irregularities (other than those with regard to exhibit 147 and the

parties' joint trial exhibit list). As the "party challenging a judgment," of course,

Sanchez, Sr., has "the burden of showing reversible error by an adequate record."

(Ballard, supra, 41 Cal.3d at p. 574.) Not having done so, Sanchez, Sr., cannot meet his

burden, and thus we resolve the issues against him. (Hernandez, supra, 78 Cal.App.4th

at p. 502.)

                     ii.     Trial Exhibit 147

       Based on certain court minutes, we know that during the afternoon of Friday,

September 28, 2012, the jury was not allowed to view exhibit 147 while " 'a

determination is made concerning admission of exhibit #147.' " We also know that on

the following morning of deliberations, at 9:30 a.m. on Monday, October 1, 2012, the

court determined that exhibit 147 had been admitted into evidence and then provided the

exhibit to the jury.19

       These facts are markedly different than those in Deicher v. City of Evansville (7th

Cir. 2008) 545 F.3d 537, Sanchez, Sr.'s principal authority. In Deicher, the plaintiffs



19     Sanchez, Sr., tells us that the jury asked for exhibit 147, but he does not provide a
record reference. Sanchez, Sr., also tells us that exhibit 147 was Plaintiffs' "most
significant exhibit," but he does not explain its alleged significance or any prejudice he
suffered as a result of the half-day delay in providing the exhibit.

                                              24
served a prefiling "[n]otice of [c]laim" on the defendant police department, informing the

department that the plaintiffs intended to file a lawsuit, as required by the federal statute

under which the plaintiffs ultimately sued. (Id. at p. 539.) During deliberations, the jury

had a question regarding the date of the filing of the complaint. (Id. at p. 543.) The

plaintiffs' attorney asked that the notice of claim, a properly admitted exhibit, also be

provided to the jury, because providing the date of the complaint without also providing

the date of the notice was prejudicial given the issue before the jury. (Id. at pp. 543-544.)

Over the objection of the plaintiffs' attorney, the district court told the jury the date on

which the complaint was filed, but refused to provide the admitted exhibit (the notice of

claim) to the jury. (Id. at p. 544.) Emphasizing that there is no requirement that the

district court allow the jury to view an exhibit during deliberations, the Seventh Circuit

nonetheless reversed based on the showing of prejudice to the plaintiffs in providing the

date of the complaint, but not the notice of claim. (Id. at p. 545.) Here, in contrast, the

jury was provided exhibit 147 half a day after it requested the exhibit, and Sanchez, Sr.,

has not established any prejudice by the half-day delay.

       Accordingly, the trial court did not abuse its discretion in denying a new trial

based on the half day (or less) of deliberations during which the jury's request for

exhibit 147 was being decided.

                      iii.   Parties' Joint Trial Exhibit List

       In reliance on the parties' joint exhibit list, a copy of which is in the clerk's

transcript, Sanchez, Sr., argues that the clerk did not keep an accurate record of the

exhibits. According to Sanchez, Sr., there are a number of exhibits listed for which

                                               25
admissibility was stipulated but no date of admission is noted.20 However, just because

the joint trial exhibit list does not reflect a date of admission does not mean a particular

exhibit was not admitted into evidence.21 Sanchez, Sr., has assumed (without record

references) that certain exhibits were not admitted into evidence.

       Moreover, as Sanchez, Sr., presents the issue, it is not whether trial court

proceedings were irregular, but whether the trial court erred in not admitting into

evidence certain exhibits. To succeed with this argument, Sanchez, Sr., would have to

establish where in the record he moved to admit each of these exhibits; where in the

record he demonstrated "[t]he substance, purpose, and relevance of [each exhibit] was

made known to the court"; where in the record the trial court denied his motion as to each

20      The joint exhibit list has six columns: the exhibit number; the party offering the
exhibit; a description of the exhibit; the legal grounds for objecting to the exhibit; the
date the exhibit is offered into evidence; and the date the exhibit is admitted into
evidence. The first four columns are filled in by counsel prior to trial and attached to a
form stipulation and order for return of trial exhibits. Sanchez, Sr.'s concern is that, in
the fourth column (objections), there are many entries for which admissibility of
Plaintiffs' exhibits is stipulated; yet, in the sixth column (date admitted), there are no
dates listed for admission into evidence.

21     In a related argument, Sanchez, Sr., contends that the clerk failed to provide the
jury with "164 exhibits that the parties had stipulated to admit." This issue is among the
many that we must resolve against Sanchez, Sr., because he has not provided a record on
appeal that contains evidence of the clerk's alleged failure to have provided exhibits to the
jury. (Ballard, supra, 41 Cal.3d at p. 574; Hernandez, supra, 78 Cal.App.4th at p. 502.)
In any event, the trial court has discretion to permit all, some, or none of the exhibits into
the jury room (see Higgins v. L.A. Gas & Electric Co. (1911) 159 Cal. 651, 655-657); and
Sanchez, Sr., has not attempted to establish either the court's abuse of discretion or the
requisite prejudice to him (see People v. Lee (1974) 38 Cal. App. 3d 749, 759
[disappearance of physical evidence during deliberations, "although deplorable and
alarming," did not deprive defendant of fair trial where defendant failed to demonstrate
what value the lost exhibits would have been to the jury]).

                                              26
exhibit; and how he was prejudiced by the denial of the motion as to each exhibit. (Evid.

Code, § 354, subd. (a).)22 Sanchez, Sr., has not attempted to meet, let alone met, his

burdens in these regards.

              b.     On Appeal — Preparation of the Clerk's Transcript

       Sanchez, Sr., argues that during preparation of the clerk's transcript on appeal, the

clerk of the superior court omitted certain documents, and "a substantial number of

document[s] . . . were missing" from the trial court's files. However, Sanchez, Sr., has

not demonstrated either prejudice or a miscarriage of justice. (Cal. Const., art. VI, § 13;

Code Civ. Proc., § 475; Pool v. City of Oakland (1986) 42 Cal. 3d 1051, 1069.) In

particular, Sanchez, Sr., does not complain that he was unable to include any specific

document in the record on appeal. To the contrary, Sanchez, Sr., ensured the preparation

of a clerk's transcript, an augmented clerk's transcript, and a further augmentation

following motion.

       Additionally, if in fact Sanchez, Sr., believed that he had been unable to include

certain documents in the clerk's transcript, he could have brought to our attention by way

of motion the need to augment or correct the record on appeal. (Rule 8.155.) We will




22     "A verdict or finding shall not be set aside, nor shall the judgment or decision
based thereon be reversed, by reason of the erroneous exclusion of evidence unless the
court which passes upon the effect of the error or errors is of the opinion that the error or
errors complained of resulted in a miscarriage of justice and it appears of record that: [¶]
(a) The substance, purpose, and relevance of the excluded evidence was made known to
the court by the questions asked, an offer of proof, or by any other means; . . . ." (Evid.
Code, § 354.)

                                             27
not consider the record-related issue raised in the first instance in an opening brief on the

merits of an appeal.

              c.       At Trial — Application of the Proper Burden of Proof

       In Knaggs' declaration, he testified that the jury, "as a group, did not find that there

was sufficient convincing evidence to rule in favor of [Plaintiffs]."23 From this

statement, Sanchez, Sr., argues that the jury applied an incorrect standard of proof — i.e.,

the clear and convincing standard, rather than the preponderance of the evidence

standard. We disagree.

       First, Knaggs did not say the jury applied the clear and convincing standard. He

said only that Plaintiffs did not present "sufficient convincing evidence" to rule in their

favor; he did not mention the burden of proof or the phrase "clear and convincing."

Moreover, because Sanchez, Sr., has not told us what claims went to the jury or the

burden of proof on such claims, he has forfeited consideration of this argument.

(Rule 8.204(a)(1)(B); Cairns, supra, 188 Cal.App.4th at p. 949.) Finally, because

Sanchez, Sr., has not provided a record on appeal that contains the jury instructions

actually given, we must disregard his presentation of the jury instructions the court

allegedly gave and, accordingly, resolve any issue based on the instructions against him.

(Rule 8.204(e)(2)(C); Ballard, supra, 41 Cal.3d at p. 574; Hernandez, supra, 78

Cal.App.4th at p. 502).



23    This testimony was admitted into evidence without objection. We express no
opinion whether it was admissible under Evidence Code section 1150, subdivision (a).

                                              28
       For these reasons, Sanchez, Sr., has not established any irregularities in the

proceedings related to the burden of proof applied by the jury.

B.     Sanchez, Sr., Has Not Established Reversible Error in the Dismissal with
       Prejudice of His Conversion Claim

       At the end of his opening brief, Sanchez, Sr., presents a one-paragraph argument

entitled, "The Superior Court erred in entering judgment on the claim for conversion of

cash proceeds from 97 lots in Colorado, when it had previously dismissed this claim

without prejudice." (Bolding and underscoring omitted.) Within the one paragraph,

Sanchez, Sr., refers to a claim for conversion, the court's finding that it did not have

jurisdiction, the court's dismissal of the claim without prejudice, the proposed judgment's

dismissal of the claim with prejudice, Sanchez, Sr.'s objection to the proposed judgment,

and the final judgment dismissing the claim with prejudice — all without one record

reference.

       On our own, though not required (Del Real, supra, 95 Cal.App.4th at p. 768;

Annod Corp., supra, 100 Cal.App.4th at p. 1301), we searched the record and were able

to find Sanchez, Sr.'s objections and the final judgment. However, without a reference to

the operative complaint,24 the reporter's transcript, the order of dismissal or the clerk's




24      Sanchez, Sr., tells us that the claim for conversion of the proceeds from the sale of
the lots in Colorado is in the second action Plaintiffs filed, San Diego Superior Court,
No. 37-2010-00103323-CU-FR-CTL. We have reviewed the copy of this complaint in
the clerk's transcript. Although Plaintiffs alleged conversion of at least eight different
assets, we do not see a reference to either proceeds from the sale of lots in Colorado or
their conversion.

                                              29
minutes on the date of the dismissal, we have no way of determining either the facts

underlying the claim of conversion or the basis of the dismissal.

       The judgment indicates the dismissals were the result of a motion for directed

verdict.25 We review de novo the grant of a motion for directed verdict. (Brassinga v.

City of Mountain View (1998) 66 Cal. App. 4th 195, 209.) " 'A directed verdict may be

granted, when, disregarding conflicting evidence, and indulging every legitimate

inference which may be drawn from the evidence in favor of the party against whom the

verdict is directed, it can be said that there is no evidence of sufficient substantiality to

support a verdict in favor of such party, if such a verdict has been rendered.' " (Newing v.

Cheatham (1975) 15 Cal. 3d 351, 358-359.) Procedurally, the grant of a motion for

directed verdict results in "an order directing entry of a verdict in [the moving party's]

favor." (Code Civ. Proc., § 630, subd. (a).) There is nothing in these authorities that

suggests a dismissal following a directed verdict is without prejudice as a matter of law;

and Sanchez, Sr., has not presented any such authority.

       Sanchez, Sr., relies on Gogri v. Jack in the Box, Inc. (2008) 166 Cal. App. 4th 255

(Gogri) for the proposition that, because an order of a court lacking subject matter



25     We note that Sanchez, Sr., lists as one of five issues on appeal: "Did the Superior
Court exceed its jurisdiction when it granted non suit [sic] against [Sanchez] on his claim
pertaining to ownership of real property in Colorado?" We suspect Sanchez, Sr., has
confused a nonsuit with the actual directed verdict. Regardless, because Sanchez, Sr.,
presents no argument or authority related to the jurisdiction of the court or to the grant of
a nonsuit in his argument related to the Colorado property, Sanchez, Sr., has forfeited any
right he may have had to appellate review of such an issue. (Rule 8.204(a)(1)(B); Cairns,
supra, 188 Cal.App.4th at p. 949.)

                                               30
jurisdiction is void (id. at p. 261), any further action by the court is invalid. In Gogri, the

plaintiff voluntarily dismissed his complaint without prejudice while the defendant's

motion for summary judgment was pending. (Id. at p. 260.) At the defendant's request,

the trial court vacated the dismissal and granted the defendant's motion for summary

judgment. (Ibid.) On appeal, we held that, because the voluntary dismissal was timely

filed, the court did not have jurisdiction to decide the motion for summary judgment. (Id.

at p. 259.) Gogri has no application here. Sanchez, Sr., does not argue, and our review

of the record does not indicate, that at the time the trial court granted Defendants' motion

for directed verdict the court lacked jurisdiction to rule on the motion.26

       Defendants tell us that the trial court "granted the motion with prejudice[.]"

However, we hesitate to take any action based on that statement, because in his reply

brief Sanchez, Sr., continues to assert that "[t]he parties disagree whether the dismissal

was with or without prejudice." Once again, without a reporter's transcript or court

minutes we cannot determine what the trial court did, let alone whether it was done

properly, and thus must resolve the issue against Sanchez, Sr., as the appellant.

(Hernandez, supra, 78 Cal.App.4th at p. 502.) Accordingly, given these authorities and

the record Sanchez, Sr., has presented, we are unable to "correct[]" the judgment as

Sanchez, Sr., requests.



26     To the extent Sanchez, Sr., relies on Gogri, supra, 166 Cal. App. 4th 255, to
convince us that because the dismissal of the claim here is with prejudice no other court
will have jurisdiction to hear the claim, such an argument is not a basis on which we may
grant relief.

                                              31
                                     DISPOSITION

      We dismiss the appeal by Advanced Medicine and Research Center, Inc., and

otherwise affirm the judgments filed January 9, 2013. Albert Sanchez, Jr.; Linda

Schrader; Ed Sanchez; AMARC Enterprises, Inc.; Scaffold Solutions, Inc.; and Tina

Gomez are entitled to recover their costs on appeal from Albert Sanchez, Sr., and

Advanced Medicine and Research Center, Inc. (Rule 8.278(a).)



                                                                                IRION, J.

WE CONCUR:



MCCONNELL, P. J.



AARON, J.




                                           32